

116 HR 7043 IH: No Bailouts for Illegal Aliens Act
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7043IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. Buck (for himself, Mr. Biggs, Mr. Budd, Mr. Gaetz, Mr. Roy, Mr. DesJarlais, Mr. Duncan, Mr. Murphy of North Carolina, Mrs. Lesko, Mr. Massie, Mr. Posey, Mr. King of Iowa, Mr. Crawford, Mr. Riggleman, Mr. Babin, Mr. Brooks of Alabama, Mr. Gibbs, Mr. Cline, and Mr. Steube) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo withhold funding authorized under the CARES Act from any State or municipality that provides economic stimulus payments through a program designed to exclusively assist illegal aliens.1.Short titleThis Act may be cited as the No Bailouts for Illegal Aliens Act.2.Prohibition on the use of funds to offset stimulus checks to illegal aliens(a)In generalTitle XIII of the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136) is amended—(1)by redesignating section 23008 as section 23009; and(2)by inserting after section 23007 the following:23008.Notwithstanding any other provision of this Act or any amendment made by this Act, no funds made available under this Act or by any amendment made by this Act, may be made available to a State or municipality (as such terms are defined in section 4002 of division A) unless the State or municipality has certified that it is not providing relief funds or similar monetary payments of any kind that are targeted exclusively to individuals who are believed to be unlawfully present in the United States..(b)ApplicabilityThe amendment made by subsection (a)(2) shall apply to any funds made available under the CARES Act (Public Law 116–136) on or after the date of the enactment of that Act.